Citation Nr: 1550268	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  13-21 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial compensable rating for the residuals of a laceration of the right third finger.

2.  Entitlement to service connection for asthma, to include as due to exposure to tear gas and secondary to service-connected allergic rhinitis.  

3.  Entitlement to service connection for cold urticaria (claimed as a skin condition), to include as secondary to service-connected allergic rhinitis and/or asthma.

4.  Entitlement to service connection for pharyngitis, to include as secondary to service-connected allergic rhinitis and/or asthma.

5.  Entitlement to service connection for an eating disorder.

6.  Entitlement to service connection for depression, to include as secondary to an eating disorder.

7.  Entitlement to service connection for a sleep disorder, to include sleep apnea, to include as secondary to an eating disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran had active service from June 1991 to August 1991 and in October 1997 with additional service in the Army National Guard from 1990 to 1999.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In an April 2013 rating decision, the RO, in part, granted service connection for the residuals of a laceration of the right third finger, and assigned a noncompensable evaluation, effective from February 11, 2013.  The Veteran appealed the assigned rating.  In a March 2014 rating decision, the RO denied service connection for asthma, cold urticaria, allergic rhinitis, and pharyngitis.  The Veteran appealed this decision.  In a May 2014 rating decision, the RO denied service connection for obesity or binge eating (claimed as an eating disorder), depression, and sleep apnea.  The Veteran appealed this decision.

In a May 2015 rating decision, the RO granted service connection for degenerative arthritis of the right hand and allergic rhinitis.  The RO assigned noncompensable evaluations for both disabilities.  While the Veteran has initiated an appeal of this decision, the issues are not currently before the Board.  A review of the claims file reveals that the RO is continuing to develop these claims, as well as a claim for service connection for sinusitis, to include as secondary to allergic rhinitis.

In July 2015, the Veteran testified before the undersigned Veterans Law Judge via a videoconference hearing.  A transcript of the hearing has been associated with the claims file.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is necessary to verify any additional periods of active duty and active duty for training, to obtain any outstanding service personnel records, and to obtain VA medical opinions to address the Veteran's service connection claims.

As noted above, there is a pending claim for entitlement to an initial compensable evaluation for degenerative arthritis of the right hand.  Throughout the appeal, the Veteran has contended that he has pain, swelling, and limitation of motion of his right middle finger from his in-service injury.  Recently, he has asserted that he has arthritis from the residuals of the injury that affects his entire right hand.  As resolution of the pending claim may have an impact on the Veteran's claim for entitlement to an initial compensable evaluation for the residuals of a laceration to the right third finger, the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the claims are inextricably intertwined).  Thus, the Veteran's claim for an initial compensable evaluation for the residuals of a right third finger laceration should be held in abeyance, pending adjudication of his claim of entitlement to an initial compensable evaluation for degenerative arthritis of the right hand.

During the July 2015 hearing, the Veteran asserted that his claimed asthma, cold urticaria, and pharyngitis were caused or aggravated by his service-connected allergic rhinitis.  However, in his original claims, dated in August 2013 and September 2013, he contended that he developed rhinitis, pharyngitis, allergies, and a skin condition secondary to asthma.  In addition, during the July 2015 hearing, he testified that he developed urticaria in 1996 after a period of active duty for training in Curacao where he was training in amphibious operations.  He was provided with a VA examination in March 2015 that addressed his urticaria and pharyngitis claims; however, the VA examiner only provided opinions as to whether the claimed conditions were caused or aggravated by his service-connected allergic rhinitis.  Accordingly, a VA examination is required to address these issues.

In addition, the Veteran has not been provided a VA examination to address his asthma claim.  He asserts that his asthma was caused by exposure to tear gas during active duty for training.  A private allergist provided an opinion as to this theory of entitlement in March 2015; however, the opinion was based upon the Veteran's unsubstantiated report that he was exposed to tear gas during service.  Therefore, on remand, development must be undertaken to determine whether the Veteran was exposed to tear gas during a period of active duty for training or active duty, and to obtain a VA medical opinion as to the nature and etiology of his claimed asthma.

The Veteran was not provided with a VA examination with respect to his claimed eating disorder and depression.  Private psychological evaluations dated from April 2014 to June 2014 include diagnoses of an eating disorder, not otherwise specified, major depressive disorder, and bipolar affective disorder.  In an April 2014 private evaluation report, the psychologist noted that the Veteran began severely restricting his food for the weeks leading up to weigh-ins and he binged on food after he met the weight standards during his service.  In a June 2014 VA Disability Benefits Questionnaire, the private psychologist indicated that the Veteran was demoted for failing to meet weight standards during a period of active duty.  She indicated that the Veteran's binge eating worsened his depressive symptoms.  Thus, the evidence of record indicates that the Veteran's claimed eating disorder may be related to a period of active duty service, and that his claimed depression may be related to his claimed eating disorder.  In light of the foregoing, the Veteran should be provided with a VA examination and opinion.

The Veteran has claimed that his claimed sleep apnea was caused or aggravated by his eating disorder.  Therefore, remand is also required regarding the issue of entitlement to service connection for sleep apnea because it is inextricably intertwined with the claim for service connection for an eating disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  If evidence is developed indicating that the Veteran warrants service connection for an eating disorder, VA should provide the Veteran with a new examination to determine whether his sleep apnea was caused or aggravated by his eating disorder.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed asthma, pharyngitis, cold urticaria, eating disorder, depression, and sleep apnea.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Contact the Minneapolis VA Medical Center and obtain and associate with the virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 

3.  Contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the appellant's unit, or any other appropriate location, to verify his service in the Minnesota Army National Guard from January 1990 to January 1999.  All available service personnel and treatment records should be obtained. 

Request the dates for each period of active duty, active duty for training, and inactive duty for training that the Veteran attended, particularly from 1990 to 1991 and in 1996. A specific inquiry should be made to verify any active duty for training in Curacao in 1996.  In addition, obtain copies of any documentation that the Veteran was demoted for exceeding weight standards during any period of active duty and any documentation that the Veteran was exposed to tear gas during any period of active duty or active duty for training.

Summarize the findings and include a copy of that summary in the claims file. Document which repositories were contacted and why.  Accomplish any additional action necessary, to include any follow-up action requested by any contacted entity.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 

4.  After obtaining any identified and outstanding records, provide the Veteran a VA examination to determine the etiology of any respiratory disorder, to include asthma.  Any and all studies, tests, and evaluations deemed necessary by the examiner must be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

First, the examiner must opine as to whether it is at least as likely as not that each diagnosed respiratory disorder, to specifically include asthma, is causally or etiologically related to the Veteran's military service, to specifically include reported exposure to tear gas during active duty or active duty for training.

Second, the examiner must opine as to whether it is at least as likely as not that each diagnosed respiratory disorder, to specifically include asthma, is caused or aggravated by service-connected allergic rhinitis.

In rendering these opinions, the examiner must consider the March 2015 private allergist's opinion, the Veteran's statements, and the medical literature submitted by the Veteran.

5.  After obtaining any identified and outstanding records, provide the Veteran a VA examination to determine the etiology of any skin disorder, to include cold urticaria.  Any and all studies, tests, and evaluations deemed necessary by the examiner must be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

First, the examiner must opine as to whether it is at least as likely as not that any diagnosed skin disorder, to specifically include cold urticaria, is causally or etiologically related to the Veteran's military service, to specifically include amphibious training in Curacao during a period of active duty for training in 1996.

Second, the examiner must opine as to whether it is at least as likely as not that any cold urticaria is caused by or permanently aggravated by the Veteran's claimed asthma or the service-connected allergic rhinitis.  

In rendering these opinions, the examiner must consider the March 2015 VA examination report, the Veteran's statements, and the medical literature submitted by the Veteran.

6.  After obtaining any identified and outstanding records, provide the Veteran a VA examination to determine the etiology of any pharyngitis.  Any and all studies, tests, and evaluations deemed necessary by the examiner must be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

First, the examiner must opine as to whether it is at least as likely as not that any diagnosed pharyngitis is causally or etiologically related to the Veteran's military service.

Second, the examiner must opine as to whether it is at least as likely as not that any pharyngitis is caused by or permanently aggravated by the Veteran's claimed asthma or the service-connected allergic rhinitis.

In rendering these opinions, the examiner must consider the March 2015 VA examination report, the Veteran's statements, and the medical literature submitted by the Veteran.

7.  After obtaining any identified and outstanding records, provide the Veteran a VA examination to determine the etiology of any psychiatric disorder, to include an eating disorder and depression.  Any and all studies, tests, and evaluations deemed necessary by the examiner must be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

First, the examiner must opine as to whether it is at least as likely as not that each diagnosed psychological disorder, to specifically include an eating disorder, depression, and bipolar affective disorder, is causally or etiologically related to the Veteran's military service.

Second, the examiner must opine as to whether it is at least as likely as not that any depression or bipolar disorder are caused by or permanently aggravated by any diagnosed eating disorder.  

In rendering these opinions, the examiner must consider the June 2014 private psychologist's opinion, including her findings as reported in a June 2014 VA Disability Benefits Questionnaire, the Veteran's statements, the medical literature submitted by the Veteran, and the weight chart submitted by the Veteran.

8.  After obtaining any identified and outstanding records, provide the Veteran a VA examination to determine the etiology of any sleep disorder, to include sleep apnea.  Any and all studies, tests, and evaluations deemed necessary by the examiner must be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

First, the examiner must opine as to whether it is at least as likely as not that any diagnosed sleep disorder, to specifically include sleep apnea, is causally or etiologically related to the Veteran's military service.

Second, the examiner must opine as to whether it is at least as likely as not that any sleep apnea is caused by or permanently aggravated by the Veteran's claimed eating disorder.  

In rendering these opinions, the examiner must consider the Veteran's statements and the medical literature submitted by the Veteran.

9.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

10.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

11.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

